IN THE SUPREME COURT OF IOWA
                             No. 110 / 07-0610

                        Filed January 18, 2008


HEATHER JOYE SCHOTT,

      Appellant,

vs.

JAMIE LEE SCHOTT,

      Appellee.


      Appeal from the Iowa District Court for Polk County, D.J. Stovall,

Judge.



      Parties appeal district court’s decision holding it did not have

subject matter jurisdiction. REVERSED AND REMANDED.



      Catherine K. Levine, Des Moines, and Carmen L. Janssen, West

Des Moines, for appellant.


      Tammi M. Blackstone and Carlton J. Salmons of Gaudineer,

Comito & George, L.L.P., West Des Moines, for appellee.
                                    2

STREIT, Justice.

      Jamie and Heather were in a committed relationship, which lasted

several years. They have two children. Jamie is the children’s natural

parent and Heather is their adoptive parent.      After the parties ended

their relationship, Heather filed a petition requesting a determination on

child custody, physical care, and support. Before ruling on the petition,

the district court questioned whether it had subject matter jurisdiction.

The court found Heather’s adoptions of the children were contrary to

Iowa’s adoption statute and therefore invalid. Consequently, the district

court held it did not have subject matter jurisdiction to rule on Heather’s

petition.

      On appeal, we find it was inappropriate for the district court to

collaterally attack the adoptions. Heather is the children’s legal parent

and the district court had subject matter jurisdiction to rule on her

petition. We remand for further proceedings.

      I.    Facts and Prior Proceedings.

      Jamie and Heather began their relationship in the summer of

2000. Sometime thereafter, Jamie and her minor son Caleb moved into

Heather’s home.    In November 2001, Heather adopted Caleb after the

parental rights of Caleb’s natural father were terminated. In April 2004,

Jamie gave birth to Tori. Jamie had become pregnant through artificial

insemination with an anonymous donor’s sperm. Heather adopted Tori

about six months after she was born.           Jamie consented to both

adoptions and her parental rights were unaffected.

      After Heather and Jamie ended their relationship, Heather filed a

petition in January 2007 seeking a determination on physical care,

custody, and support of the children.      Jamie’s answer acknowledged

Heather’s status as the children’s parent.     In a counterclaim, Jamie
                                     3

alleged a marriage and requested alimony and division of the parties’

assets. Heather moved to dismiss Jamie’s counterclaim on the ground

the parties were not legally married. The district court appointed Diane

Dornburg as guardian ad litem.

      The district court raised the issue of subject matter jurisdiction

and stayed all previous orders. After hearing arguments on the matter,

the district court dismissed Heather’s petition for lack of subject matter

jurisdiction.   The district court held Heather’s adoptions of Caleb and

Tori were contrary to Iowa’s adoption statute and therefore invalid. The

court reasoned that because Heather was a legal stranger to the children,

the court did not have subject matter jurisdiction to rule on her petition.

The district court also found Jamie’s counterclaim improper because it

used language contained in our dissolution of marriage statute. See In re

Marriage of Martin, 681 N.W.2d 612, 619 (Iowa 2004) (stating “[t]he rights

and remedies of chapter 598—the laws governing divorce—are not

otherwise available to unmarried persons”). The court noted Jamie was

not without a remedy; she had the option of asserting her claims under

proper legal theories.    See id. (noting “potential theories to support

property claims between unmarried cohabitants [include] claims of

contract, unjust enrichment, resulting trust, constructive trust, and joint

venture”).

      The parties and the guardian ad litem contested the district court’s

decision by filing a flurry of papers which need not be catalogued here.

While allowing Heather’s appeal to proceed, we remanded the case back

to the district court for the purpose of (1) establishing temporary physical

care, visitation, if applicable, and child support; (2) ruling on pending

motions to reconsider; and (3) appointing a guardian ad litem to

represent the children on appeal.
                                             4

      On appeal, both parties contend the adoptions were valid and ask

us to find the district court had subject matter jurisdiction.1 Jamie does

not appeal the district court’s decision with respect to her counterclaim.

For the reasons that follow, we find it was inappropriate for the district

court to collaterally attack Heather’s adoptions of the children.       The

court had subject matter jurisdiction to determine the issues relating to

the children. We need not address the parties’ alternative arguments.

      II.      Scope of Review.

      Because this case was tried in equity, our review is de novo. Iowa

R. App. P. 6.4.

      III.     Merits.

      Courts may raise the issue of subject matter jurisdiction at any

time. State v. Lasley, 705 N.W.2d 481, 485 (Iowa 2005). “Subject matter

jurisdiction is the power of a court to hear and determine cases of the

general class to which the proceedings in question belong, not merely the

particular case then occupying the court’s attention.” Klinge v. Bentien,

725 N.W.2d 13, 15 (Iowa 2006) (quotations omitted).            The parties

themselves cannot confer subject matter jurisdiction on the court. Id.

Rather, subject matter jurisdiction is conferred by the constitution or a

statute. Id.

      The Iowa district court is a court of general jurisdiction. Schrier v.

State, 573 N.W.2d 242, 244 (Iowa 1997). It is empowered by the Iowa

Constitution to hear all cases in law and equity. Iowa Const. art. V, § 6;

see Iowa Code § 602.6101 (2007) (“The district court has exclusive,

general, and original jurisdiction of all actions, proceedings, and

remedies, civil, criminal, probate, and juvenile, except in cases where

exclusive or concurrent jurisdiction is conferred upon some other court,

      1The   guardian ad litem did not file a brief.
                                     5

tribunal, or administrative body.”).     “The legislature may prescribe

regulations for the manner in which the jurisdiction is exercised, but it

cannot limit the court’s jurisdiction.” Schrier, 573 N.W.2d at 244.

      A court of equity has inherent power and jurisdiction in all

proceedings involving the custody and care of minor children. Helton v.

Crawley, 241 Iowa 296, 315, 41 N.W.2d 60, 71 (1950); see also Iowa

Code §§ 252A.3(2), 598.21(4), 598.41, 600B.1, 600B.40. However, the

district court in the present case held it did not have subject matter

jurisdiction to rule on Heather’s petition because it found Heather’s

adoptions of Caleb and Tori were invalid. The court seemed to suggest

Heather did not have standing to file her petition because she was not

the children’s parent. See Northbrook Residents Ass’n v. Iowa State Dept.

of Health Office, 298 N.W.2d 330, 331 (Iowa 1980) (noting “[s]ince

standing is jurisdictional it can be raised at any time”). In any event,

whether the issue is the district court’s subject matter jurisdiction or

Heather’s standing, the ruling was premised on the court’s collateral

attack of the adoption decrees.

      The district court held chapter 600, which governs adoptions, does

not allow an unmarried adult to adopt a child without terminating the

parental rights of both natural parents. See Iowa Code § 600.4 (stating

the following persons may adopt: an unmarried adult; a husband and

wife together; or a husband or wife separately if the adopting spouse is

the stepparent of the person to be adopted); § 600.13(4) (stating “[a] final

adoption decree terminates any parental rights, except those of a spouse

of the adoption petitioner, existing at the time of its issuance and

establishes the parent-child relationship between the adoption petitioner

and the person petitioned to be adopted”). Because Jamie’s rights were

not terminated, the district court held the adoptions were not valid.
                                     6

      Section 600.3(2)(b) allows a child’s step-parent to commence an

action to adopt the child without first terminating the rights of the

natural parent who is also the spouse of the adoption petitioner. The

district court granting Heather’s adoptions of the children treated

Heather similar to a step-parent and expressly preserved Jamie’s

parental rights.    Such a scenario is known as a “second parent

adoption.”   Conaway v. Deane, 932 A.2d 571, 641 (Md. 2007).           The

district court granting the adoptions found terminating Jamie’s rights to

each child in order for Heather to adopt would “create an absurd result

which would not be in the child’s best interests.”       The court in both

decrees referred to the mandate found in section 600.1 which requires

chapter 600 to be “construed liberally” with “paramount consideration”

being “the best interest of the person to be adopted.”

      Neither adoption was appealed. See Iowa Code § 600.14 (providing

the rules for an appeal from any final order or decree rendered under

chapter 600). We have repeatedly said a final judgment is conclusive on

collateral attack, even if the judgment was erroneous, unless the court

that entered the judgment lacked jurisdiction over the person or the

subject matter. See In re Estate of Falck, 672 N.W.2d 785, 792 (Iowa

2003) (“Even though a judgment may be erroneous, if the court has

jurisdiction over the person and the subject matter, the judgment is

conclusive on collateral attack.”); Davis v. Rudolph, 242 Iowa 589, 595,

45 N.W.2d 886, 890 (1951) (“ ‘It is also the established rule in this state

that, where the court had jurisdiction both of the person and the subject

matter, a judgment is conclusive against collateral attack, though it be

erroneous.’ ” (quoting Reimers v. McElree, 238 Iowa 791, 796, 28 N.W.2d
569, 572 (1947))). An adoption decree may also be collaterally attacked

by the child’s natural parent on due process grounds. See 2 Am. Jur. 2d
                                          7

Adoption § 148 (2004) (noting “[e]ven if there is a lack of consent and

defect of notice as to one of the real or natural parents appearing on the

face of the record, such defect constitutes merely lack of due process as

to the parent not served, and the decree may be attacked only by the

person affected by such procedural lack of due process”).

        In the present case, the district court issuing the adoption decrees

had jurisdiction over the parties and the children.           Because it was a

court    of   general    jurisdiction,   it   necessarily   had   subject   matter

jurisdiction to grant the adoptions. See Iowa Code § 600.3(1). Thus, the

district court considering Heather’s petition erred by invalidating the

adoptions.     We need not decide whether second parent adoptions are

permissible in Iowa for purposes of this appeal. Even if the district court

who issued the adoption decrees misinterpreted Iowa’s adoption statute,

the adoptions are not void. See In re Infant Girl W., 845 N.E.2d 229, 246

(Ind. Ct. App. 2006) (stating probate courts have subject matter

jurisdiction over all adoptions and another court may not treat an

adoption decree as void simply because it questions the probate court’s

actions); Goodson v. Castellanos, 214 S.W.3d 741, 748 (Tex. App. 2007)

(“Assuming without deciding that the district court erred in issuing the

adoption decree, the error was based on an erroneous construction of

statutes, and the judgment would be based on an erroneous holding of

substantive law.        These errors would not deprive the district court of

jurisdiction over the adoption and would not render the decree void.”).

        As we have discussed, an adoption may only be collaterally

attacked if the district court granting the adoption lacked jurisdiction

over the person or subject matter, or on due process grounds by a

natural parent.     Since none of those circumstances exist, the district
                                    8

court considering Heather’s petition was wrong to declare the adoptions

invalid.

      IV.   Conclusion.

      It was error to collaterally attack Heather’s adoption of Caleb and

Tori. Heather and Jamie are the children’s legal parents. The district

court had subject matter jurisdiction to determine their rights and

responsibilities with respect to child custody, physical care, and support.

We remand to the district court for further proceedings.

      REVERSED AND REMANDED.